DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                               JOHN GRASSAM,
                                  Appellant,

                                         v.

                  NATIONSTAR MORTGAGE, LLC, et al.,
                             Appellees.

                                  No. 4D19-899

                                  [April 30, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 2012CA001074.

    Kathy L. Houston of Mortgage Lawyers, Coral Springs, for appellant.

  Brittney L. Difato, Sara F. Holladay-Tobias, and Emily Y. Rottmann of
McGuireWoods LLP, Jacksonville, for appellees.

PER CURIAM.

    Affirmed. 1

MAY, DAMOORGIAN and CONNER, JJ., concur.

                              *          *           *

    Not final until disposition of timely filed motion for rehearing.




1  We are mindful of the issuance of Administrative Order SC20-23
(the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended) and Executive Order 20-94
(suspending and tolling any statute providing for a mortgage foreclosure cause of
action under Florida law for 45 days from April 2, 2020). We trust any motions
directed to those orders shall be filed in the lower tribunal upon issuance of our
mandate.